FILE COPY




                                  No. 07-19-00346-CR


D'Andre Jamarious Hayward                   §     From the 54th District Court
  Appellant                                         of McLennan County
                                            §
v.                                                December 31, 2019
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated December 31, 2019, it is ordered,

adjudged and decreed that the judgment of the trial court is modified as set forth in the

opinion and affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo